Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

 	Instant application claims priority to US provisional applications 62/799498 and 62/799510. Claim 16 requires Niobium-Tin and Niobium-Titanium which are not disclosed to be wire material in the provisional applications only claimed Magnesium di-Boride is disclosed. Therefore, for examination purposes it is assumed that the priority date of claim 16 is not as same as the priority date of filing the provisional application but the date of filing of the claim 16 in the non-provisional application. 

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Mr. Adrian Battison on 23 March 2022.

Please amend claim 7 as follows:

claim 6 wherein the magnet is arranged such that the cooling system remains on when the magnetic field is powered off.

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses neither discloses nor reasonably suggests an apparatus for imaging in surgical procedures comprising  a magnet that includes a cylindrical bore for locating a patient and superconducting wires that define the bore and “a support system mounting the magnet relative to the table in a direction longitudinal of the table from a first imaging position to a second non-imaging position”, as stated in the claim in association with the remaining claim features. Cited reference Zuk (see below) comes close to the claimed invention, however, it lacks a support system as claimed.

As to dependent claims 2-15, these claims are allowed because each of these claims depends from allowed independent claim 1.

As to independent claim 16, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an apparatus for imaging surgical procedures comprising  a magnet that includes a cylindrical bore for locating a patient and wires that define the bore are formed of materials selected from a group consisting 

As to independent claim 17, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an apparatus for imaging surgical procedures comprising  a magnet that includes a cylindrical bore for locating a patient and wires that define the bore and “a support system mounting the magnet relative to the table in a direction longitudinal of the table from a first imaging position to a second non-imaging position”, wherein the magnet has a weight of 2 tonne and floor area 35 sq. feet, as stated in the claim in association with the remaining claim features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citations
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hoult (US-5,735,278-A)
Hoult discloses an apparatus for imaging in surgical procedures like the ones claimed in any of the independent claims 1, 16 and 17.
Hoult discloses a movable MRI device including a magnet (14) with bore (21) therein into which a patient can be located. It further discloses that 
It is conceivable that Hoult could be modified to replace it existing MRI device (14) including its superconducting magnet (40) with that of Akgun (see below) and arrive at the claimed invention, however, Hoult intends not to include a superconducting magnet (cf. Col 3, lin 25-27 in Hoult). 

B
Zuk (US-2002/0123681-A1)
Zuk discloses an apparatus for imaging in surgical procedures like the ones claimed in any of the independent claims 1, 16 and 17.

It discloses a magnet system (4, 6) and a support system (10, 12, 14, 16 and 20) which moves the magnet relative to the table (34) in a longitudinal direction of the table (34) as claimed. 

However, the magnet (4, 6) lacks wires because the magnet (4, 6) is formed of permanent magnets. Further, the magnet system is not comprised of a cylindrical bore in which a part of a patient should be located. It is not combinable with another reference to include an electromagnet in place of the permanent magnet to arrive at the invention at hand, because Zuk teaches away from use of electromagnet as it prefers a permanent magnet over an electromagnet. 

C
Akgun 
(US-2003/0094947-A1)
Akgun discloses an apparatus for imaging in surgical procedures like the ones claimed in any of the independent claims 1, 16 and 17.
It discloses a magnet system (40) identical to one claimed in the instant independent claims. The magnet (40) to have a bore (cf. “bore” in the abstract) in which a patient (1) is located. Further, Akgun discloses the magnet (40) to include wires formed of Nb-Ti or Nb-Sn (cf. ¶ [0048]) as claimed in claim 16 or superconductive wires without liquid helium (cf. ¶ [0048] where it discloses superconductivity at liquid nitrogen temperature) of claim 1.

However, it lacks a support system mounting the magnet (40) for enabling movement relative to a table (7) in longitudinal direction of the table because Akgun moves the table instead and rotates the magnet (40) which is rotatably fixed to poles (501, 502). 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852